DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5-6 should be designated by a legend such as --Related Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Figs. 5 and 6, “15(SM)” appears to mean “15(DM)” instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the drain electrode” in ll. 3 from the bottom. However, according to ll. 7-11 of the instant claim, each pixel region includes a drain electrode. In other words, there are a plurality of drain electrodes. It is unclear “the drain electrode” refers to which one of the plurality of drain electrodes. Furthermore, claim 1 recites “a plurality of touch sensor lines … any one of the sub common electrodes”. The claim language could be interpreted in different ways, e.g., each touch sensor line being electrically connected to a respective one of the sub common electrodes or each touch sensor line being electrically connected to more than one of the sub common electrodes, which deem the claim indefinite. 
Claims 2-10 are rejected because they depend on claim 1.
Claim 5 recites “each of the touch sensor lines overlaps with any one of the source bus lines”. The claim language could be interpreted in different ways, e.g., each touch sensor line overlapping a respective one of the source bus lines or each touch sensor line overlapping more than one of the sub common electrodes, which deems the claim indefinite. 
Claim 6 recites “the oxide semiconductor TFT” in ll. 1. However, according to ll. 7-11 of the instant claim, each pixel region includes an oxide semiconductor TFT. In other words, there are a plurality of oxide semiconductor TFTs. It is unclear “the oxide semiconductor TFT” refers to which one of the plurality of oxide semiconductor TFTs. Furthermore, claim 6 recites “formed with any one of the source bus lines”. The claim language could be interpreted in different ways, e.g., formed with a respective one of the source bus lines or formed with more than one of the source bus lines, which deems the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0292693) in view of Peng (US 2018/0314120).
Regarding claim 1, Tsai teaches an active matrix substrate (Figs. 2-3; [0047]) including a plurality of pixel regions (Fig. 2: one exemplary pixel region; Fig.3: sub-pixel units 10a each reading on a pixel region), the active matrix substrate comprising: 
a substrate (Fig. 2: substrate 11); 
a source metal layer (Fig. 2: layer including touch circuits 40 and extended metal lines from drain/source electrodes 18 on interlayer insulated layer 17) provided on the substrate and including a plurality of source bus lines (Fig. 2: extended metal lines from drain/source electrodes 18 on interlayer insulated layer 17); 
a lower insulating layer (Fig. 2: buffer layer 13) covering the source metal layer; an oxide semiconductor TFT (Fig. 2: TFT 10b) provided to each of the pixel regions, and including: an semiconductor layer (Fig. 2: layer formed by polycrystalline silicon 14) provided on the lower insulating layer; a gate insulating layer (Fig. 2: gate insulated layer 15) provided on the semiconductor layer; a gate electrode (Fig. 2: gate 16) provided across the gate insulating layer from the oxide semiconductor layer; and a source electrode (Fig. 2: source/drain 18 of TFT 10b) and a drain electrode (Fig. 2: source/drain 18 of TFT) electrically connected to the oxide semiconductor layer,
an inter-layer insulating layer (Fig. 2: interlayer insulated layer 17) covering the oxide semiconductor TFT; 

a common electrode (Fig. 2: transparent electrode layer 41 assuming as the role of touch electrode and common electrode; [0055]) provided across a dielectric layer (Fig. 2: flat layer 19 necessarily being dielectric) from the pixel electrode, and including a plurality of sub common electrodes (Fig. 2: sub electrodes of transparent electrode layer 41) each of which is capable of functioning as a touch sensor electrode ([0055]); 
a gate metal layer (Fig. 2: layer formed of gate 16) including a plurality of gate bus lines (Fig. 2: each gate 16 being part of a gate bus line) and the gate electrode; 
a drain metal layer (Fig. 2: layer including touch circuit 40 and extended metal lines from drain/source electrodes 18 on interlayer insulated layer 17) including the drain electrode; and 
a plurality of touch sensor lines (Fig. 2: each touch circuit 40 as a touch sensor line) included in the drain metal layer and each electrically connected to any one of the sub common electrodes (Fig. 2).
Tsai does not further teach the oxide semiconductor layer in each TFT is of an oxide semiconductor layer. However, the feature is not new in the related art.
Peng, for instance, teaches in para. [0035] that “the active layer of the display thin-film transistor DT can also be made of amorphous silicon material or oxide semiconductor material” (emphasis added).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Tsai with Peng’s technique replacing Tsai’s 
As pointed out by Peng in para. [0035], there are limited options to choose an active semiconductor material for TFTs. One ordinary skill in the art would try any of the options to optimize the results.

Regarding claim 4, Tsai/Peng teach the active matrix substrate according to claim 1 further comprising 
an upper insulating layer (Fig. 2: gate insulated layer 15) covering the oxide semiconductor layer and the gate metal layer, wherein 
the touch sensor lines are provided on the upper insulating layer (Fig. 2: circuit 40 on gate insulated layer 15).

Regarding claim 8, Tsai/Peng teach the active matrix substrate according to claim 1. Peng further teaches the active matrix substrate according to claim 1, wherein 
the oxide semiconductor layer includes an In-Ga-Zn-O-based semiconductor ([0035]: “the oxide semiconductor material could be indium gallium zinc oxide (Indium Gallium Zinc Oxide, IGZO)”).

Regarding claim 9, Tsai/Peng teach the active matrix substrate according to claim 8. Peng do not further expressly teach the active matrix substrate according to claim 8, wherein 
the In-Ga-Zn-O-based semiconductor includes a crystalline substance.


Regarding claim 10, Tsai teaches a liquid crystal display device (Fig. 2) with a touch sensor (Fig. 2), the liquid crystal display device comprising: 
the active matrix substrate according to claim 1 (Fig. 2); 
a counter substrate (Fig. 2: glass substrate 23) facing the active matrix substrate; and 
a liquid crystal layer (Fig. 2: liquid crystal layer 30) provided between the active matrix substrate and the counter substrate.

Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XUEMEI ZHENG/Primary Examiner, Art Unit 2693